DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 recites the limitation "first finger portion" “second finger portion” in lines 3 and 4 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation " the first finger portion" “the second finger portion” in lines 2 and 3 respectively.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 12-13 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu US 2019/0094637.
Regarding claim 1, Liu teaches a display panel, comprising: a normal area (fig. 1 A), comprising a plurality of normal pixels (A) , each of the normal pixels having a normal pixel electrode (fig. 5 107)and a normal common electrode (102), wherein the normal pixel electrode and the normal common electrode are configured in a manner that each of the normal pixels has a first overlap ratio; and a functional area, comprising a plurality of functional pixels, each of the functional pixels having a functional pixel electrode (107) and a functional common electrode (107’ or 103), wherein the functional pixel electrode and the functional common electrode are configured in a manner that each of the functional pixels has a second overlap ratio; wherein the second overlap ratio of at least a part of the functional pixels is less than the first overlap ratio of at least a part of the normal pixels. Liu teaches an overlap ratio of roughly .5 for area B See fig. 8 & 10 half of 103 and for area A it is much greater than .5 see fig. 8 & 10 Nearly all 102 and 107 overlap)
	Regarding claim 2, Liu teaches the functional pixel electrodes (fig. 6 107) and the functional common electrodes (103) are located in different layers.
	Regarding claim 3, Liu teaches the functional pixel electrodes (fig. 10 107) partially overlap the functional common electrodes (fig 8 and 10 103).
	Regarding claim 4-5, Liu teaches the functional pixel electrodes (fig. 5 107) are disposed on the functional common electrodes (103), and insulation layers(104/106) are sandwiched between the functional pixel electrodes and the functional common electrodes.
	Regarding claim 6, Liu teaches the functional pixel electrodes (107) and the functional common electrodes (107’) are located in a same layer.
	Regarding claim 7, Liu teaches the normal pixel electrodes (fig. 5 107) and the normal common electrodes (102) are located in different layers.
	Regarding claim 8-9, Liu teaches the normal pixel electrodes (fig. 5 107) are disposed on the normal common electrodes (102), and insulation layers (106/104) are sandwiched between the normal pixel electrodes and the normal common electrodes.
	Regarding claim 12, Liu teaches the first overlap ratio is a ratio of an overlapping area of the normal pixel electrodes and the normal common electrodes to an area occupied by the normal common electrodes (see fig. 5).
	Regarding claim 13, Liu teaches the second overlap ratio is a ratio of an overlapping area of the functional pixel electrodes and the functional common electrodes to an area occupied by the functional common electrodes (see fig. 6).
	Regarding claim 18, Liu teaches a first storage capacitance exists between the normal common electrodes and the normal pixels in the normal area, a second storage capacitance exists between the functional common electrodes and the functional pixels in the functional area, and the second storage capacitance is less than or equal to the first storage capacitance [0037].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu.
	Regarding claim 14, Liu does not explicitly teaches in a normal direction of the display panel, an area occupied by any of the functional pixels is larger than an area occupied by any of the normal pixels (see fig. 4).  However Liu does teach a border region which appears to be 1 pixel thick occupied by area A (see fig. 4) and a central region Area B which is typically thousands of pixels thus it would have been obvious that an area occupied by any of the functional pixels is larger than an area occupied by any of the normal pixels.
	Regarding claim 15, Liu teaches  the second overlap ratio is, in a direction perpendicular to the normal direction, a ratio of an overlapping area of the functional pixel electrodes and the functional common electrodes to an area occupied by the functional common electrodes in the normal direction (see fig. 6).
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Huh US 2020/0322467.
Regarding claim 19, Liu teaches an electronic device, comprising: a display panel, comprising: a normal area (fig. 4 A), comprising a plurality of normal pixels (A), each of the normal pixels having a normal pixel electrode(fig. 5 107) and a normal common electrode (102), wherein the normal pixel electrode and the normal common electrode are configured in a manner that each of the normal pixels has a first overlap ratio; and a functional area (B), comprising a plurality of functional pixels(fig. 4B), each of the functional pixels having a functional pixel electrode (fig. 6 107) and a functional common electrode (103), wherein the functional pixel electrode and the functional common electrode are configured in a manner that each of the functional pixels has a second overlap ratio, wherein the second overlap ratio of at least a part of the functional pixels is less than the first overlap ratio of at least a part of the normal pixels; Liu teaches an overlap ratio of roughly .5 for area B See fig. 8 & 10 half of 103 and for area A it is much greater than .5 see fig. 8 & 10 Nearly all 102 and 107 overlap).  Liu does not teach  an optical sensing module disposed corresponding to the functional area.
Huh teaches an optical sensor corresponding to a functional area (see fig. 1).  Fig 4 of Liu shows a functional area to cover virtually the entire display except a frame region.  Huh teaches an optical sensor disposed in a region that would correspond in to functional region (see fig. 2 112 or fig. 1 105) enabling image capture.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Liu in view of  Huh to enable image capture.
Regarding claim 20, Huh teaches the optical sensing module comprises an optical camera.
Allowable Subject Matter
Claim 10-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871